Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the at least one raised feature” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 15-16, 27, 29, 31 and 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the portion" in claims 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-14 recites the limitation "the at least one raised feature" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the at least one raised feature" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the at least one raised feature" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "its base" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the stress relief feature" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the web" in in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites the limitation "its base" and “the open proximal end” in in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 43-44 recites the limitation "the proximal end" in in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osterberg U.S. Publication No. (2002/0189619 A1).
With respect to claim 1, Osterberg discloses a condom (10, fig.1) comprising: a continuous elastic tubular wall (22, fig.1) and [0023] with a closed distal end (14) and an open proximal end (16) and  [0021]; and a teat or reservoir (24) and [0028] at the closed distal end (14, fig.1) wherein in use, the teat or reservoir (24) is retained partially or fully inside of the continuous elastic tubular wall [0028], and the teat (24) forms a chamber that is fillable with a 
With respect to claim 8, Osterberg discloses the condom (10) is configured to capture seminal fluid in a toroidal void or the direction follows a large circular ring around the torus of the teat (24) around the teat during use.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg as applied to claim 1 above, and further in view of Fergus U.S. Patent No. (5,398,699).
With respect to claim 2, Osterberg substantially discloses the invention as claimed except  the teat comprises a neck and a head, and the neck of said teat is narrower than the head of said teat to retain the teat partially or fully inside of the continuous elastic tubular wall in use.  
Fergus however, teaches a condom comprising a tubular wall (as shown in fig.1) having an open end (14) and a closed end (24) and a teat (22, fig.2); the teat (22) comprises a neck 
In view of the teachings of Osterberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teat of Osterbergy by incorporating a neck and a head, and the neck of said teat is narrower than the head of said teat to retain the teat partially or fully inside of the continuous elastic tubular wall in use such that the teat does not dislodge when housed within the elastic tubular wall. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg as applied to claim 1 above, and further in view of Michaels et al. U.S. Patent No. (5,314,917).
With respect to claim 4, Osterberg substantially discloses the invention as claimed except the teat is prefilled with said fluid or phase change formulation during manufacture.  
Michaels et al. however teaches a condom produced using traditional methods, during manufactures comprising compositions used as spermicides, the composition may be incorporated into a lubricant applied to a condom or as part of a reservoir at the tip or teat of the condom ([Col.3], lines 56-60). 
In view of the teachings of Michaels et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teat of Osterberg, by incorporating a prefilled fluid or phase change formulation during manufacture for preventing viral infection.
  

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osterberg as applied to claims 1 and 8 above, and further in view of Osterberg U.S. Publication No. (2004/0099274 A1).
With respect to claim 9, Osterberg substantially discloses the invention as claimed except  the continuous elastic tubular wall has at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body.  
Osterberg (‘274) however, teaches a condom comprising a tubular wall (18, fig.2A) having closed end (20) and an open end (22) and a teat or reservoir (bulbous head at the closed end of the condom); wherein the tubular wall has at least one raised feature or protrusions (28, fig.2A) each of the at least one raised feature or protrusions (28) having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall (as shown in fig.2), and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body [0023].
In view of the teachings of Osterberg (‘274), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condom of Osterberg by incorporating at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body in order to create  increased friction between a user and his partner [0023] of Osterberg (‘274).
.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osterberg U.S. Publication No. (2002/0189619 A1) in view of Osterberg U.S. Publication No. (2004/0099274 A1).
With respect to claim 18, Osterberg substantially discloses a condom (10, fig.1) comprising: a continuous elastic tubular wall (22, fig.1) and [0023] with a closed distal end (14) and an open proximal end (16) and  [0021]; and a teat or reservoir (24) and [0028] at the closed distal end (14, fig.1).
Osterberg substantially discloses the invention as claimed except the continuous elastic tubular wall has at least one raised feature, each of the at least one raised features having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body.  
Osterberg (‘274) however, teaches a condom comprising a tubular wall (18, fig.2A) having closed end (20) and an open end (22) and a teat or reservoir (bulbous head at the closed end of the condom); wherein the tubular wall has at least one raised feature or protrusions (28, fig.2A) each of the at least one raised feature or protrusions (28) having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall (as shown in fig.2), and 
In view of the teachings of Osterberg (‘274), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condom of Osterberg by incorporating at least one raised feature, each of the at least one raised feature having a portion arranged at an angle relative to a longitudinal axis of the continuous elastic tubular wall, and in use create a local force on the continuous elastic tubular wall at an angle to the longitudinal axis in response to engagement with a receiving body in order to create  increased friction between a user and his partner [0023] of Osterberg (‘274).

Allowable Subject Matter
Claims 3-4, 6-7 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Osterberg U.S. Publication No. (2002/0189619 A1) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 3-4, 6-7 and 36 which recite features not taught or suggested by the prior art drawn to Osterberg.
Osterberg fails to disclose or fairly suggest the claim subject matter as set forth in the aforementioned claims, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786